Title: [Diary entry: 14 March 1786]
From: Washington, George
To: 

Tuesday 14th. Thermometer at 38 in the Morning—50 at Noon and 42 at Night. A Red horison in the East at Sunrising; but tolerably clear till towards Noon, with a large circle round the sun. After noon it turned cloudy, and towards night there were strong appearances of rain—Wind at East all day. Rid to my Plantations at Dogue Run, Muddy Hole, and in the Neck. At the former had begun to sow Oats in ground that was intended for, and had been added to my upper Meadow but after sowing the narrow slipe at the lower end I ordered the plowmen to stop and forbid any more harrowing as the ground was too wet & heavy to be worked to any advantage. That ground in the Neck wch. I was cross plowing, for Oats also, was too wet and heavy; but the lateness of the season induced

me to continue plowing as I wanted to bring it into fine tilth on acct. of clover seed which I meant to sow with the Oats. Planted the intervals between the forest trees in my serpentine roads, or walks to the House from the front gate, with Weeping Willow. Note, part of these (nearly all on the right side going to the gate) were planted on Wednesday the first day of this Month, whilst I was on the business of the Potomk. Company at the great Falls. Sent my Overseer, and Boat to Alexandria for another load of Salt.